DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on August 21, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (hereinafter “Gu”, US 2017/0272956).
Regarding claims 1, 11, and 13, Gu discloses a node apparatus, a method, and a non-transitory computer-readable recording medium storing a program that causes a processor to execute: 
obtain information related to change request for quality requirement of a first service managed by a first management apparatus involved in control for a radio resource of a base station (i.e., Spectrum Controller B (SCB) receives a shared spectrum pool re-allocation request from Spectrum Controller A (SCA) as a result of a spectrum demand increment caused by the change of the CSG base station proportion or other relevant parameters of the cell cluster A reaches a preset threshold value as described in paragraph 0091); and 
evaluate a quality change caused in a second service managed by a second management apparatus (i.e., SCB evaluates a spectrum occupation state as described in paragraph 0092), the second service sharing the radio resource with the first service (i.e., SCA and SCB share resources as described in Abstract), in response to the change request for the quality requirement of the first service, to determine permission for the change request for the quality requirement of the first service (i.e., determining as described in paragraphs 0092-0099). 
Even though Gu does not expressly disclose a memory storing instructions and one or more processors configured to execute the instructions, it is inherent to include these claim features.

Regarding claim 2, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the one or more processors are configured to execute the instructions to: 
further obtain information related to quality of the second service, and 
evaluate the quality change caused in the second service in response to the change request for the quality requirement of the first service, based on the information related to the quality of the second service, to determine permission for the change request for the quality requirement of the first service (i.e., determining based on a spectrum occupation state as described in paragraphs 0091-0099). 

Regarding claim 3, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the information related to the quality of the second service includes information related to an estimate of the quality of the second service in case that the quality requirement of the first service is changed, and the one or more processors are configured to execute the instructions to evaluate the quality change caused in the second service in response to the change request for the quality requirement of the first service, based on the estimate of the quality of the second service, to determine permission for the change request for the quality requirement of the first service (i.e., determining to meet the spectrum demands of the SCA gradually or at one time as shown in S3-S4 of Fig. 6 and as described in paragraph 0092). 

Regarding claim 4, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the information related to the quality of the second service further includes information related to quality requirement of the second service, and the one or more processors are configured to execute the instructions to determine permission for the change request for the quality requirement of the first service, in case that the estimate of the quality of the second service satisfies the quality requirement of the second service (i.e., evaluating a spectrum occupation state as shown in S3 and S4 of Fig. 6 and determining to meet the spectrum demands of the SCA gradually or at one time as shown in S3-S4 of Fig. 6 and as described in paragraph 0092). 

Regarding claim 5, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the one or more processors are configured to execute the instructions to estimate the estimate of the quality of the second service based on a use state of the radio resource (i.e., evaluating a spectrum occupation state as shown in S3 and S4 of Fig. 6). 

Regarding claim 6, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the one or more processors are configured to execute the instructions to further perform control for the radio resource of the base station in accordance with determination of permission of the change request for the quality requirement of the first service (i.e., evaluating a spectrum occupation state as shown in S3 and S4 of Fig. 6). 

Regarding claim 7, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the one or more processors are configured to execute the instructions to obtain the information related to an estimate of the quality of the second service by receiving the information from the base station (i.e., determining to meet the spectrum demands of the SCA gradually or at one time as shown in S3-S4 of Fig. 6 and as described in paragraph 0092). 

Regarding claim 8, Gu discloses all limitations recited within claims as described above.  Gu also discloses wherein the one or more processors are configured to execute the instructions to further perform the change request for the quality requirement of the first service (i.e., determining to meet the spectrum demands of the SCA gradually or at one time as shown in S3-S4 of Fig. 6 and as described in paragraph 0092). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Mekuria et al. (hereinafter “Mekuria”, US 2018/0338017).
Regarding claim 9, Gu discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Mekuria discloses a system and method for aggregation archiving and compression of internet of things wireless sensor data.  Mekuria also discloses wherein the first management apparatus is located at an edge of a mobile communication network (paragraph 0022). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable interoperability and bridging between different technologies. 

Regarding claim 10, Gu discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Mekuria discloses a system and method for aggregation archiving and compression of internet of things wireless sensor data.  Mekuria also discloses wherein the second management apparatus is disposed in a cloud network connected via a mobile communication network (paragraph 0022).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable interoperability and bridging between different technologies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644